DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: Application filed 05 Sep. 2019
	Claims 1-20 are pending in this case. Claims 1, 9 and 16 are independent claims


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-9 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishnamurthy et al. (Pub. No.: US 2017/0053208; Filed: Aug. 17, 2015) (hereinafter “Krishnamurthy”).

Regarding independent claim 1, Krishnamurthy disclose a system comprising: 
a processor (0148-0151); and
memory storing instructions that, when executed by the processor, cause the system to perform a set of operations, the set of operations comprising (0148-0151): 
receiving telemetry information associated with an execution of a plurality of objects of an application (0027; 0031; 0038); 
determining a plurality of object pairs, each object pair including a first object having been executed prior to a second object of the object pair (0027; 0031; 0038-0039); 
determining a relationship between at least one of the first object or the second object of each object pair and at least one other object in a different object pair (0027; 0031; 0038-0039); 
generating a path execution tree based on the plurality of object pairs and the determined relationship (0027-0028; 0030-0031; 0038-0039); and 
causing display of a user interface including the plurality of object pairs (0063).

Regarding dependent claim 2, Krishnamurthy disclose the system of claim 1, wherein the telemetry information includes a unique object identifier for each object of the plurality of objects and a timestamp associated with an execution of each object of the plurality of objects (0022).

Regarding dependent claim 6, Krishnamurthy disclose the system of claim 1, wherein the set of operations further comprises: storing the path execution tree at a location other than the location from which the telemetry information is received (0027-0028; 0030-0031; 0038-0039).

Regarding dependent claim 7, Krishnamurthy disclose the system of claim 1, wherein the set of operations further comprises: determining the plurality of object pairs based on at least one of a user identifier or user session information (0128).

Regarding dependent claim 8, Krishnamurthy disclose the system of claim 1, wherein the set of operations further comprises: 
determining a plurality of object sets, each object set including a first object, a second object, and a third object, the first object having been executed prior to the second object, and the second object having been executed prior to the third object (0027-0028; 0030-0031; 0038-0039); 
determining a second relationship between at least one of the first object or the third object of each object set and at least one other object in a different object set or different object pair (0027-0028; 0030-0031; 0038-0039); 
generating a path execution tree based on the plurality of object sets, the plurality of object pairs, and the determined second relationship (0027-0028; 0030-0031; 0038-0039); and 
causing display of a user interface including the plurality of object pairs (0063). 

Regarding independent claim 9, Krishnamurthy disclose a method for visualizing application usage, comprising:
receiving telemetry information associated with an execution of a plurality of objects of an application, wherein the telemetry information includes a unique object identifier for each object of the plurality of objects and a timestamp associated with an execution of each object of the plurality of objects (0022; 0027; 0031; 0038);
determining a plurality of object pairs based on the telemetry information, each object pair including a first object having been executed prior to a second object of the object pair (0027-0028; 0030-0031; 0038-0039), 
determining a relationship between at least one of the first object or the second object of each object pair and at least one other object in a different object pair (0027-0028; 0030-0031; 0038-0039); 
generating a path execution tree based on the plurality of object pairs and the determined relationship (0027-0028; 0030-0031; 0038-0039); and 
causing display of a user interface including the plurality of object pairs (0063).

Regarding dependent claim 12, Krishnamurthy disclose the method of claim 9 further comprising: 
generating a baseline for the path execution tree based on the plurality of object pairs; (0027-0028; 0030-0031; 0038-0039). 
receiving second telemetry information associated with the execution of the plurality of objects at a modified application, the telemetry information including a unique object identifier for one or more objects added to the modified application (0027-0028; 0030-0031; 0038-0039); 
determining a plurality of object pairs for the one or more added objects, each object pair including a first object having been executed prior to a second object of the object pair  (0027-0028; 0030-0031; 0038-0039) and 
determining a relationship between at least one of the first object or the second object of the object pair for at least one added object, each object pair for the at least one added object and at least one other object in a different object pair (0027-0028; 0030-0031; 0038-0039).

Regarding dependent claim 13, Krishnamurthy disclose the method of claim 9, further comprising: storing the path execution tree at a location other than the location from which the telemetry information is received (0049-0051).

Regarding dependent claim 14, Krishnamurthy disclose the method of claim 9, further comprising: determining the plurality of object pairs based on at least one of a user identifier or user session information (00128).

Regarding dependent claim 15, Krishnamurthy disclose the method of claim 9, further comprising: 
determining a plurality of object sets, each object set including a first object, a second object, and a third object, the first object having been executed prior to the second object, and the second object having been executed prior to the third object (0027-0028; 0030-0031; 0038-0039); 
determining a second relationship between at least one of the first object or the third object of each object set and at least one other object in a different object set or different object pair (0027-0028; 0030-0031; 0038-0039); 
generating a path execution tree based on the plurality of object sets, the plurality of object pairs, and the determined second relationship (0027-0028; 0030-0031; 0038-0039); and 
causing display of a user interface including the plurality of object pairs (0063).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-5, 10, 11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy in view of Keppler et al. (Pub. No.: US 2020/0084114; Filed: Sep. 12, 2018)(hereinafter “Keppler”).

Regarding dependent claim 3, Krishnamurthy does not expressly disclose the system of claim 2, wherein the set of operations further comprises: 
determining a count associated with each object pair of the plurality of object pairs, wherein the count indicates a number of times the object pair has occurred within a period of time; and 
excluding the object pair from the path execution tree when the count is less than a threshold.
Keppler teach determining a count associated with each object pair of the plurality of object pairs, wherein the count indicates a number of times the object pair has occurred within a period of time (0013; 0023; 0058-0061); and 
excluding the object pair from the path execution tree when the count is less than a threshold (0013; 0023; 0058-0061).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Keppler with Krishnamurty for the benefit of receiving network-events data corresponding to a process performed by the CPS and including network events and associated group IDs.

Regarding dependent claim 4, Krishnamurthy in view of Keppler disclose the system of claim 3, wherein the set of operations further comprises: 
displaying an indication at the user interface representative of the count associated with each object pair for each object of the plurality of object pairs (0013; 0023; 0058-0061). 

Regarding dependent claim 5, Krishnamurthy disclose the system of claim 1, wherein the set of operations further comprises:
 generating a baseline for the path execution tree based on the plurality of object pairs (0027-0028; 0030-0031; 0038-0039); 
determining a plurality of object pairs for the one or more added objects, each object pair including a first object having been executed prior to a second object of the object pair (0027-0028; 0030-0031; 0038-0039), and 
determining a relationship between at least one of the first object or the second object of the object pair for at least one added object, each object pair for the at least one added object and at least one other object in a different object pair (0027-0028; 0030-0031; 0038-0039).

Krishnamurthy does not expressly disclose receiving second telemetry information associated with the execution of the plurality of objects at a modified application, the telemetry information including a unique object identifier for one or more objects added to the modified application; 
Keppler teach receiving second telemetry information associated with the execution of the plurality of objects at a modified application, the telemetry information including a unique object identifier for one or more objects added to the modified application (0053-0055);
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Keppler with Krishnamurty for the benefit of receiving network-events data corresponding to a process performed by the CPS and including network events and associated group IDs.

Regarding dependent claim 10, Krishnamurthy does not expressly disclose the method of claim 9, further comprising: 
determining a count associated with each object pair of the plurality of object pairs, wherein the count indicates a number of times the object pair has occurred within a period of time: and 
excluding the object pair from the path execution tree when the count is less than a threshold.

Keppler teach determining a count associated with each object pair of the plurality of object pairs, wherein the count indicates a number of times the object pair has occurred within a period of time (0013; 0023; 0058-0061); and 
excluding the object pair from the path execution tree when the count is less than a threshold (0013; 0023; 0058-0061).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Keppler with Krishnamurty for the benefit of receiving network-events data corresponding to a process performed by the CPS and including network events and associated group IDs.

Regarding dependent claim 11, Krishnamurthy in view of Keppler disclose the method of claim 10, further comprising: 
displaying an indication at the user interface representative of the count associated with each object pair for each object of the plurality of object pairs (0013; 0023; 0058-0061).

Regarding independent claim 16, Krishnamurthy disclose a method comprising: 
a timestamp associated with an execution of each object of the plurality of objects (0022);
determining a plurality of object pairs, each object pair including a first object having been executed prior to a second object of the object pair (0027-0028; 0030-0031; 0038-0039); 
determining a relationship between at least one of the first object or the second object of each object pair and at least one other object in a different object pair (0027-0028; 0030-0031; 0038-0039); 
generating a path execution tree based on the plurality of object pairs, the determined relationship(0027-0028; 0030-0031; 0038-0039).
causing display of a user interface including the plurality of object pairs (0063).

Krishnamurthy does not expressly disclose receiving telemetry information associated with the execution of a plurality of objects of an application, wherein the telemetry information includes a unique object identifier for each object of the plurality of objects and a timestamp associated with an execution of each object of the plurality of objects;
determining a count associated with each object pair of the plurality of object pairs, wherein the count indicates a number of times the object pair has occurred within a period of time.
the count associated with each object pair of the plurality of object pairs.

Keppler teach receiving telemetry information associated with the execution of a plurality of objects of an application, wherein the telemetry information includes a unique object identifier for each object of the plurality of objects and a timestamp associated with an execution of each object of the plurality of objects (0053-0055);
determining a count associated with each object pair of the plurality of object pairs, wherein the count indicates a number of times the object pair has occurred within a period of time (0013; 0023; 0058-0061).
the count associated with each object pair of the plurality of object pairs (0013; 0023; 0058-0061).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Keppler with Krishnamurty for the benefit of receiving network-events data corresponding to a process performed by the CPS and including network events and associated group IDs.

Regarding dependent claim 17, Krishnamurthy in view of Keppler disclose the method of claim 16, further comprising: excluding each object pair from the path execution tree when the count is less than a threshold (0013; 0023; 0058-0061).

Regarding dependent claim 18, Krishnamurthy in view of Keppler disclose the method of claim 16, further comprising: displaying an indication at the user interface representative of the count associated with each object pair for each object of the plurality of object pairs (0013; 0023; 0058-0061).

Regarding dependent claim 19, Krishnamurthy disclose the method of claim 16 further comprising: 
generating a baseline for the path execution tree based on the plurality of object pairs (0027-0028; 0030-0031; 0038-0039); 
receiving second telemetry information associated with the execution of the plurality of objects at a modified application, the telemetry information including a unique object identifier for one or more objects added to the modified application (0027-0028; 0030-0031; 0038-0039); 
determining a plurality of object pairs for the one or more added objects, each object pair including a first object having been executed prior to a second object of the object pair (0027-0028; 0030-0031; 0038-0039); and 
determining a relationship between at least one of the first object or the second object of the object pair for at least one added object, each object pair for the at least one added object and at least one other object in a different object pair (0027-0028; 0030-0031; 0038-0039).

Regarding dependent claim 20, Krishnamurthy disclose the method of claim 16, further comprising: storing the path execution tree at a location other than the location from which the telemetry information is received (0049-0051).



NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/James J Debrow/
Primary Patent Examiner
Art Unit 2144
571-272-5768